PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Smith, Shane Michael
Application No. 16/145,069
Filed: September 27, 2018 
Attorney Docker No: Smith151N
:
:
:                        DECISION ON PETITION
:
:


This is a decision to the renewed petition under 37 CFR 1.137(a), filed October 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed May 9, 2019. The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on July 10, 2019. The Office mailed a Notice of Abandonment on July 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification (clean and marked-up copy) and statement of no new matter, (2) the petition fee of 1050.00, (3) a proper statement of unintentional delay.

The application is being returned to the Office of Patent Application Processing for further pre-examination processing on the response received October 5, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET